CERTIFICATE OF FORMATION OF VERSUS CAPITAL REAL ASSETS FUND LLC This CERTIFICATE OF FORMATION of VERSUS CAPITAL REAL ASSETS FUND LLC, dated September 26 , 2016 is being duly executed and filed by William Fuhs, as an authorized person, to form a limited liability company under the Delaware Limited Liability Company Act (6 Del.C. §18-101, et seq.). FIRST . The name of the limited liability company formed hereby is VERSUS CAPITAL REAL ASSETS FUND LLC (hereinafter the "LLC"). SECOND . The address of the registered office of the LLC in the State of Delaware is c/o The Corporation Trust Company, The Corporation Trust Center, 1209 Orange Street, New Castle County, Wilmington, Delaware 19801. THIRD . The name and address of the registered agent for service of process on the LLC in the State of Delaware is T he Corporation Trust Company, The Corporation Trust Center, 1209 Orange Street, New Castle County, Wilmington, Delaware 19801 . IN WITNESS WHEREOF , the undersigned has executed this Certificate of Formation as of the date first above written. By; /s/ William Fuhs William Fuhs Authorized Person
